Fourth Court of Appeals
                                    San Antonio, Texas
                                        September 30, 2021

                                       No. 04-21-00398-CR

                                   IN RE David Munoz VEGA

                    From the 63rd Judicial District Court, Kinney County, Texas
                                      Trial Court No. 10324
                          Honorable Enrique Fernandez, Judge Presiding


                                          ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Liza A. Rodriguez, Justice

       The Relator's Motion to Withdraw the Motion for Leave to File Mandamus Petition is
hereby GRANTED.

           It is so ORDERED on September 30, 2021.

                                                             PER CURIAM


           ATTESTED TO: _________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT